Citation Nr: 1431229	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-21 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, to include as due to DM.  

3.  Entitlement to service connection for a bilateral eye disability, to include as due to DM.  

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a bilateral foot disability (claimed as "jungle rot").  

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for sleep apnea, to include as due to PTSD. 

10.  Entitlement to service connection for periodontal disease or other dental condition for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1962 to March 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2014.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for DM, a right hand disability, left and right hip disabilities, hypertension, a bilateral foot disability, a bilateral eye disability, PTSD, and sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Periodontal disease is not a disability for which service connection for compensation purposes may be granted, and there is no other dental condition that has been shown to be related to any damage to the jaw during service.


CONCLUSION OF LAW

The claim for service connection for periodontal disease or other dental condition, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in connection with the claim for service connection for periodontal disease or other dental condition, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to this claim.  The Board finds that those actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Manning v. Principi, 16 Vet. App. 534 (2002) (finding that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under current legal authority, compensation benefits are only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for periodontal disease or other dental condition is not warranted.  Service treatment records are silent for treatment for or a diagnosis of periodontal disease during active service.  Even if the records did show such a diagnosis, the Veteran is precluded from entitlement to service connection for compensation purposes for such a condition.  See 38 C.F.R. § 3.381(b).

The Board acknowledges the Veteran's Board testimony in which he reported that he sustained significant dental trauma in service as a result of physical assault and that the trauma has led to his periodontal disease.  However, as noted, it is not a disability subject to compensation.  Further, a review of the service dental records show that while the Veteran received regular dental care for carious teeth and extraction of his third molars during active service, there is no indication from the record that the Veteran experienced any sort of dental trauma during active service.  Moreover, even if such trauma occurred, in order to get service connected for a dental disorder for compensation purposes as due to trauma, there would have to be evidence of damage to the jaw, and no such evidence has been shown or alleged.

In sum, as the Veteran seeks service connection for periodontal disease, and periodontal disease can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes-the claim for service connection for periodontal disease, for compensation purposes, must be denied.  Similarly, as there is no showing that any other current dental disorder is related to damage to the jaw that occurred during service, a claim for any other dental condition must also be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for periodontal disease or other dental condition for compensation purposes is denied.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to the issues of entitlement to service connection for DM, a bilateral foot disability, and PTSD, the Board notes that a decision with regard to those issues hinges on a finding that the Veteran served in the Republic of Vietnam while in active service.  The Veteran has consistently reported that while stationed in the Philippines, he was placed on a temporary duty assignment which required him to serve 120 days in the Republic of Vietnam.  A review of the record shows that only a partial copy of the Veteran's service personnel record (SPRs) was requested.  As the missing portion of the SPRs could be helpful in making a final determination regarding the Veteran's reported service in the Republic of Vietnam, the Board finds that the Veteran's complete SPRs must be obtained before a decision is rendered with regard to those issues.  

With regard to the Veteran's claims of entitlement to service connection for right and left hip disabilities, the Board notes that at his Board hearing, the Veteran reported that he first injured his hips during active service.  Specifically, he reported that he fell on several occasions while walking down the loading ramps of C-130 aircraft and that he injured his hips in each fall.  He further reported that he did not seek medical attention for the hip pain during active service because it was frowned upon, and so, he just worked through the pain.  Further, the Veteran has reported that he has continued to experience hip pain since that time.  

With regard to the Veteran's claim of entitlement to service connection for a right hand disability, the Board notes that at his Board hearing the Veteran reported that he first injured his right thumb and right "trigger" finger while shooting guns during active service.  He reported that he has continued to experience right hand pain since that time.  

In light of the Veteran's reports of injuring his hips and right hand during active service and his report that he has continued to experience hip and right hand problems since his separation from active service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right hip, left hip, and right hand disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has claimed that his hypertension and bilateral eye disability may be due to or aggravated by his DM and that his sleep apnea may be due to or caused by his PTSD.  Therefore, those issues are inextricably intertwined with his claims of entitlement to service connection for DM and PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, attempts to identify and obtain outstanding treatment records must be made before a decision is rendered with regard to the remaining issues on appeal.

Finally, the Board notes that further development is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.159, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2002).

2. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

3. Conduct the appropriate development to obtain the Veteran's complete service personnel record.

4. Then, schedule the Veteran for a VA examination(s) to determine the nature of any currently present right hip, left hip, and right hand disabilities.  The examiner must review the claims file and must note that review in the examination report.  The rationale for all opinions expressed must be provided.  

Based upon the examination results and the review of the record, the examiner(s) should provide an opinion with regard to any currently present right hip, left hip, and right hand disabilities, as to whether there is a 50 percent or greater probability that the disability is etiologically related to the Veteran's active service.  In providing the requested opinions, the VA examiner(s) should specifically address the Veteran's reports of injury in service and unremitting symptoms since service.  

5. Conduct any additional development determined to be warranted. 

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


